DETAILED ACTION
This Final Office Action is in response to the remarks filed on 11/24/2021.
Claims are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 2001/0016163) In further view of Gleiner et al. (US 2011/0243717).

As to claim 1 Tomita discloses a blade of a turbo machine (abstract), comprising: 
a blade leaf (figure 1), which comprises:
a flow leading edge (29); 
 a flow trailing edge (28); and e flow conduction surfaces for a process medium extending between the flow leading edge and the flow trailing edge; 
a cooling passage (24 and 25) integrated in the blade leaf for a cooling medium, wherein in a region of the blade leaf radial cooling passage portions each extend substantially in a radial direction, wherein adjacent radial cooling passage portions merge into one another via a respective diversion passage portion (shown in figure 1 #42 and 43); 
a material web extending between the adjacent radial cooling passage portions, wherein the respective material web ends in a region of the respective diversion passage portion, 
wherein the respective material web between the respect the adjacent radial cooling passage portions has as defined axial width (shown in the attached modified drawing in previous action),
Tomita discloses the claimed invention except for the respective material web in the region of the respective diversion passage portion has a material thickening enlarging an axial width by at least 20%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.
The applicant requested further evidence to the obviousness of the bulb and its dimensions.  Gleiner discloses that it is known to have a bulb at the end of a rib and other parts of a cooling passage and of different sizes and dimensions to reused stress ( paragraph 0025-0027)
MPEP 2144 III
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991)
Though it may be for a different reason the prior art would still optimize the same measurements as that of the applicant as disclosed in Gleiner.

As to claim 2 Tomita discloses the blade according to Claim 1 as shown above, however Tomita is silent to the respective material web in the region of the respective diversion passage portion has an enlargement of the axial width by between 20% and 40%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.

As to claim 3 Tomita discloses the blade according to Claim 2 as shown above, however Tomita is silent to the respective material web in the region of the respective diversion passage portion has an enlargement of the axial width by between 30% and 40%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.

As to claim 4 Tomita discloses the blade according to Claim 1, wherein seen in an axial section the respective material thickening is formed prism-like (figure 13(a) 

As to claim 5 Tomita discloses the blade according to Claim 4, wherein seen in the axial section the respective prism- like (figure 13(a) #127) material thickening is formed symmetrically such that a respective axially front corner and a respective axially back corner are arranged in a same radial position, and in that a respective axially central corner is arranged in an axial centre between the respective axially front corner and the respective axially back corner and in an axial centre of the respective material web outside the material thickening.

As to claim 6 Tomita discloses the blade according to Claim 4, wherein in the axial section, the respective prism-like material thickening is formed unsymmetrically such that the respective axially central corner is moved, relative to an axial centre between the respective axially front corner and the respective axially back comer and relative to the axial centre of the respective material web outside the material thickening, axially to the front and thus in a direction of the flow leading edge. (shown in the attached modified drawing below)

As to claim 7 Tomita discloses the blade according to Claim 6 however Tomita is silent to amount by which the respective axially central comer is shifted axially to the 

As to claim 8 Tomita discloses the blade according to Claim 6, wherein in the axial section the respective prism-like material thickening is formed unsymmetrically such that the respective axially front comer is radially offset relative to the respective axially back corner in the radial direction. (Shown in the attached modified drawing in the previous action).

As to claim 9 Tomita discloses the blade according to Claim 8, wherein in the region of a radially outer diversion passage portion the respective axially front corner is moved radially to the inside relative to the respective axially back corner. (Shown in figure 14. The web passage between cooling passage 42 and 43 discloses the passage moved toward the inside of the blade).

As to claim 10 Tomita discloses the blade according to Claim 8, wherein in the region of a radially inner diversion passage portion the respective axially front corner is offset relative to the respective axially back corner radially to the outside. (Shown in figure 7 on the right of passage #107).

As to claim 11 Tomita discloses the blade according to Claim 8 however Tomita is silent to a radial offset between the axially front corners relative to the axially back corner is between 10% and 20% of a radial height of the respective material thickening. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.

As to claim 12 Tomita discloses the blade according to Claim 1, further comprising: 
a blade root (figure 1 #21) configured to fasten to a hub body of the turbo machine, 
wherein the cooling passage (23, 24, 25, 26) for the cooling medium is integrated in the blade leaf and the blade root such that an inlet (40, 41, 42, 48) of the cooling passage is formed radially inside on the blade root and an outlet (28) of the cooling passage radially outside on the blade leaf or on an outer shroud, 
wherein in the region of the blade leaf a first cooling passage (40, see the arrow facing outward) portion of the cooling passage initially extends to radially outside in the direction of a radially outer diversion passage portion, following this a second cooling passage portion to radially inside in the direction of a radially inner diversion passage portion (41) and following this a third cooling passage 
a first material web extends between the first cooling passage portion and the second cooling passage portion and between the second cooling passage portion and the third cooling passage portion a second material web extends, wherein first material web ends in the region of the radially outer diversion passage portion and the second material web in the region of the radially inner diversion passage portion, 
wherein the first material web and the second material web has a defined axial width between the respective cooling passage portions, and 
However Tomita is silent to a radial offset between the axially front corners relative to the axially back corner is between 10% and 20% of a radial height of the respective material thickening. It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the size of the web to maintain strength and cooling efficiency and prevent cracks as taught in the abstract of Tomita and also in the prior art attached in the 892.
The applicant requested further evidence to the obviousness of the bulb and its dimensions.  Gleiner discloses that it is known to have a bulb at the end of a rib and other parts of a cooling passage and of different sizes and dimensions to reused stress ( paragraph 0025-0027)


Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
The first argument is the root of the blade.  The clam limitations do not distinguish the root from the leaf. If the applicant would like the leaf to be a separated defined structure of the blade than the root the applicant must set the two apart within the claim limitations.  
The second argument is to the obviousness of the bulb dimensions and a request that there be art to disclose this obviousness.  The independent claims 1 and 12 both have the additional art and reasoning as requested.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539. The examiner can normally be reached M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHERMAN D. MANLEY
Examiner
Art Unit 3747




/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747